DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on April 6, 2022. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-7, 9-19, and 22-33 are pending in this case. Claims 1, 4, 6, 12, 13, 15, 19, 28, 29, 30, 32, and 33 were amended. Claims 2, 3, 8, 20, and 21 were cancelled. Claims 1, 19, and 33 are the independent claims. Claims 1, 4-7, 9-19, and 22-33 are allowed.

Drawings



The replacement drawings, including new figure 1A, were received on April 6, 2022. They are acceptable.

Specification
The objections to the disclosure, including those directed to improper trademark usage, are withdrawn in view of the amendments.

Claim Objections
The objection to claim 6 is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The rejections of claims 2-4, 6, 8, 13, 20-22, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

	Specifically, the rejections of claims 2, 3, 8, 20, and 21 are withdrawn as moot in view of the cancellation of those claims.
	The rejections of claims 4, 6, 13, 22, and 29 are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1, 4-7, 9-19, and 22-33 are allowed, and renumbered as claims 1-28 as indicated in the accompanying Issue Classification form.

The Examiner has carefully examined independent claims 1, 19, and 33. The closest prior art references of record are U.S. Patent Application Publication No. 2020/0285516 A1 (hereinafter Darling), U.S. Patent Application Publication No. 2018/0046602 A1 (hereinafter Sisson), and U.S. Patent Application Publication No. 2018/0219854 A1 (hereinafter Miran).

Claims 1, 19, and 33 are patentable over Darling, Sisson, and Miran at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 19, and 33:

communicate with an application server to fetch a shell application and construct a user interface (UI) associated with the shell application in a browser of the application computation engine for controlling rendering of multiple UIs associated with each of a one or more child applications via the browser, wherein the shell application maintains a bi-directional communication with the one or more child applications until the UIs associated with the one or more child applications remains hosted in the shell application; 
communicate with other application servers to fetch UI extensions associated with the UIs of the child applications for hosting the multiple UIs corresponding to each of the one or more child applications, wherein the UI extensions are in the form of one or more pre-defined UI visualization formats, and wherein each of the fetched UI extensions are discrete UI extensions functioning independently of the other; 
deploy the UI extensions in multiple frames provided by the constructed UI associated with the shell application to create an integrated UI in place of USSN 16/916,7053AAM0161USthe multiple UIs associated with each of the one or more child applications to generate a single page application for each of the one or more child applications.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention. Additionally, the Examiner relied upon the Applicants’ arguments (see Response, pages 13-18).

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173